Exhibit 10.2

 

EMPLOYEE

 

RESTRICTED STOCK AWARD

 

Granted by

 

AJS BANCORP, INC.

 

under the

 

AJS BANCORP, INC.

2014 EQUITY INCENTIVE PLAN

 

This restricted stock agreement (“Restricted Stock Award” or “Agreement”) is and
will be subject in every respect to the provisions of the 2014 Equity Incentive
Plan (the “Plan”) of AJS Bancorp, Inc. (the “Company”) which are incorporated
herein by reference and made a part hereof, subject to the provisions of this
Agreement.  A copy of the Plan has been provided to each person granted a
Restricted Stock Award pursuant to the Plan.  The holder of this Restricted
Stock Award (the “Participant”) hereby accepts this Restricted Stock Award,
subject to all the terms and provisions of the Plan and this Agreement, and
agrees that all decisions under and interpretations of the Plan and this
Agreement by the Committee appointed to administer the Plan (“Committee”) or the
Board will be final, binding and conclusive upon the Participant and the
Participant’s heirs, legal representatives, successors and permitted assigns. 
Capitalized terms used herein but not defined will have the same meaning as in
the Plan.

 

1.                                      Name of Participant:

 

2.                                      Date of Grant:          May 28, 2014

 

3.                                       Total number of shares of Company
common stock, $0.01 par value per share, covered by the Restricted Stock Award:

 

                       (subject to adjustment pursuant to Section 9 hereof). 
Notwithstanding the foregoing, the number of Restricted Stock Awards granted to
the Participant under the Plan is subject to the limitation set forth in
Section 3.3(b) of the Plan.

 

4.                                       Vesting Schedule.  Except as otherwise
provided in this Agreement, this Restricted Stock Award first becomes earned in
accordance with the vesting schedule specified herein, provided, however that
that vesting rate shall not exceed 20% per year, with the first installment
vesting no earlier than one year after the date on which stockholders of the
Company approved the Plan (which occurred on May 21, 2014).

 

The Restricted Stock Awards granted under the Plan shall vest in five (5) equal
annual installments, with the first installment vesting on the first anniversary
of the date of grant, or May 28, 2015 and succeeding installments on each
anniversary thereafter, through May 28, 2019.  To the extent the shares of
Restricted Stock awarded to me are not equally divisible by “5,”  any excess
shares of Restricted Stock shall vest on May 28, 2019.

 

--------------------------------------------------------------------------------


 

Vesting will automatically accelerate pursuant to Sections 2.9 and 4.1 of the
Plan (in the event of death, Disability or at the time of a Change in Control).

 

5.                                      Grant of Restricted Stock Award.

 

The Restricted Stock Award will be in the form of issued and outstanding shares
of Stock that will be either registered in the name of the Participant and held
by the Company, together with a stock power executed by the Participant in favor
of the Company, pending the vesting or forfeiture of the Restricted Stock, or
registered in the name of, and delivered to, the Participant.  Notwithstanding
the foregoing, the Company may in its sole discretion, issue Restricted Stock in
any other format (e.g., electronically) in order to facilitate the paperless
transfer of such Awards.

 

If certificated, the certificates evidencing the Restricted Stock Award will
bear a legend restricting the transferability of the Restricted Stock.  Awards
of Restricted Stock will not be transferable prior to the time that such Awards
vest in the Participant.

 

6.                                       Terms and Conditions.

 

The Participant will have the right to vote the shares of Restricted Stock
awarded hereunder.

 

Any cash dividends or distributions declared and paid with respect to shares of
Stock subject to the Restricted Stock Award will be immediately distributed to
the Participant.  Any stock dividends declared and paid with respect to shares
of Stock subject to the Restricted Stock Award will be issued subject to the
same restrictions and the same vesting schedule as the underlying share of Stock
on which the dividend was declared.

 

7.                                   Delivery of Shares.

 

Delivery of shares of Stock under this Restricted Stock Award will comply with
all applicable laws (including, the requirements of the Securities Act), and the
applicable requirements of any securities exchange or similar entity.

 

8.                                      Change in Control.

 

8.1                                At the time of a Change in Control, all
Restricted Stock Awards subject to this Agreement will become fully vested.

 

8.2                              A “Change in Control” will be deemed to have
occurred as provided in Section 4.2 of the Plan.

 

9.                                      Adjustment Provisions.

 

This Restricted Stock Award, including the number of shares subject to the
Restricted Stock Award, will be adjusted upon the occurrence of the events
specified in, and in accordance with the provisions of, Section 3.4 of the Plan.

 

2

--------------------------------------------------------------------------------


 

10.                               Effect of Termination of Service on Restricted
Stock Award.

 

10.1                        This Restricted Stock Award will vest as follows:

 

(i)                                     Death.  In the event of the
Participant’s Termination of Service by reason of the Participant’s death, all
Restricted Stock subject to this Agreement will vest at the date of Termination
of Service.

 

(ii)                                  Disability.  In the event of the
Participant’s Termination of Service by reason of Disability, all Restricted
Stock subject to this Agreement will vest at the date of Termination of Service.

 

(iii)                               Termination for Cause.  If the Participant’s
Service has been terminated for Cause, all Restricted Stock subject to this
Agreement that has not vested will expire and be forfeited.

 

(iv)                              Other Termination.  If the Participant
terminates Service for any reason other than due to Disability or death, all
shares of Restricted Stock subject to this Agreement which have not vested as of
the date of Termination of Service will expire and be forfeited.

 

11.                               Miscellaneous.

 

11.1                   This Agreement may not be amended or otherwise modified
unless evidenced in writing and signed by the Company and the Participant.

 

11.2                       Restricted Stock Awards are not transferable prior to
the time such Awards vest in the Participant.

 

11.3                       This Restricted Stock Award will be governed by and
construed in accordance with the laws of the State of Illinois.

 

11.4                      This Restricted Stock Award is subject to all laws,
regulations and orders of any governmental authority which may be applicable
thereto and, notwithstanding any of the provisions hereof, the Company will not
be obligated to issue any shares of stock hereunder if the issuance of such
shares would constitute a violation of any such law, regulation or order or any
provision thereof.

 

11.5                       The Participant shall have the right to direct the
Company to satisfy the minimum required federal, state and local tax withholding
by withholding a number of shares (based on the Fair Market Value on the vesting
date) otherwise vesting that would satisfy the minimum amount of required tax
withholding.

 

11.6                       The Restricted Stock Award is subject to the
regulatory requirements set forth in Section 7.19(a).

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this instrument to be executed in its
name and on its behalf as of the date of grant of this Restricted Stock Award
set forth above.

 

 

AJS BANCORP, INC.

 

 

 

 

 

 

 

By:

 

 

Its:

 

 

PARTICIPANT’S ACCEPTANCE

 

The undersigned hereby accepts the foregoing Restricted Stock Award and agrees
to the terms and conditions hereof, including the terms and provisions of the
2014 Equity Incentive Plan.  The undersigned hereby acknowledges receipt of a
copy of the Company’s 2014 Equity Incentive Plan.

 

 

PARTICIPANT

 

 

 

 

 

 

 

4

--------------------------------------------------------------------------------


 

EXHIBIT A

 

ACKNOWLEDGMENT OF RECEIPT OF EARNED SHARES

 

I hereby acknowledge the delivery to me by AJS Bancorp, Inc. (the “Company”) or
its affiliate on                                                           , of
stock certificates for                                          shares of common
stock of the Company earned by me pursuant to the terms and conditions of the
Restricted Stock Agreement and the AJS Bancorp, Inc. 2014 Equity Incentive Plan,
which shares were transferred to me on the Company’s stock record books on
                                        .

 

 

Date:

 

 

 

 

 

Participant’s signature

 

5

--------------------------------------------------------------------------------